DETAILED ACTION

The following is a non-final office action is response to communications received on 08/28/2019.  Claims 2-20 are currently pending and addressed below.  Claim 1 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the keel (of claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2 & 4-17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Houston et al. (US 5,613,970).
Regarding Claim 2, Houston teaches wherein a trial tibial component (10) for one or more of sizing or orienting a tibial prosthesis, the trial tibial component comprising: a distal surface (28) configured for positioning on a resected proximal surface (20) of a the tibial prosthesis including at least one of a home axis (36) extending anterior-posterior between a medial compartment and a lateral compartment of the tibial prosthesis (Figs 1-3), one or more pegs (32/34) of the tibial prosthesis, and a chamfer of the tibial prosthesis.
Note: The tibial prosthesis nor the tibial bearing component are positively claimed in any of claims 2-20 and therefore any limitations directed to said prosthesis are functional and given limited weight.
Regarding Claim 4, Houston teaches wherein the periphery is sized and shaped to correspond to a periphery of the tibial prosthesis (Col 3: lines 36-40).  
Regarding Claim 5, Houston teaches wherein the trial tibial component has a perimeter wall that defines the periphery in a substantially identical manner as a peripheral wall of the tibial prosthesis (Col 3: lines 36-40) (see note supra).  
Regarding Claim 6, Houston teaches wherein the trial tibial component is one of a plurality of different sized trial tibial components (Col 4: lines 9-18) each having a different size and geometricalPRELIMINARY AMENDMENTPage 4Serial Number:16/530,423Dkt: 4394.523US5Filing Date: August 2, 2019 configuration with respect to others and corresponding to a size and geometrical configuration of one of a plurality of different sized and shaped tibial prostheses
Regarding Claim 7, Houston teaches wherein the indicia (32) that references the one or more pegs (22, 34) comprises one or more peg hole locators that extend inferiorly from the distal surface.  
Regarding Claim 8, Houston teaches wherein the one or more peg hole locators each comprise a drill guide (56, 58).  
Regarding Claim 9, Houston teaches wherein the indicia that references the one or more pegs comprises a single central indicia that references a location of a keel or stem of the tibial prosthesis (Col 4: lines 19-46).  
Regarding Claim 10, Houston teaches wherein the trial tibial component is configured to extend to a posterior-medial edge of a periphery of the resected proximal surface of the tibia (Fig 3).  
Regarding Claim 11, Houston teaches wherein the trial tibial component is configured to completely cover the resected proximal surface of the tibia (Fig 3).  
Regarding Claim 12, Houston teaches wherein the indicia further comprise a mark (e.g., any of the external structural indicia such as 44 or the anterior cavity) to visually indicate a location of a tibial bearing component when coupled to the tibial prosthesis.
Regarding Claim 13, Houston teaches wherein the indicia comprise an area of visual and/or tactile contrast to a remainder of the trial tibial component.  Both the alignment mark 44 and the cavity in which it resides can be reasonably interpreted as visually contrasting.
Regarding Claim 14, Houston teaches wherein the indicia further comprise a void indicator (interpreted as any void within the periphery on the proximal side of tibial plate a relief of the tibial prosthesis with respect to the tibia upon implantation of the tibial prosthesis on the tibia.
Regarding Claim 15, Houston teaches a method for a tibial arthroplasty, the method comprising: resecting a proximal end (20) of a tibia (18) to create a resected tibial surface; positioning a trial tibial component (14) with respect to the resected tibial surface; and selecting at least one of a size (Col 4: lines 9-18) or a position (Figs 2-3) for a tibial prosthesis by referencing indicia (42, 43, and any of the structural markings on the tibial component 14) of the trial tibial component corresponding to one or more features of the tibial prosthesis.  
Regarding Claim 16, Houston teaches wherein the one or more features of the tibial prosthesis include at least one of: a home axis (36) extending anterior-posterior between a medial compartment and a lateral compartment of the tibial prosthesis, one or more pegs (32, 34), a peripheral wall (as discussed in claim 2), a chamfer and a relief of the tibial prosthesis with respect to the tibia upon implantation of the tibial prosthesis on the tibia.  
Regarding Claim 17, Houston teaches wherein selecting at least one of the size (Col 4: lines 9-18) or position includes sizing the tibial prosthesis with reference to one or more edges of the resected tibial surface and the indicia.
Claim(s) 2, 3 & 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Scott et al. (US 2009/0062806).
Regarding Claims 2, Scott teaches a trial tibial component (100) for one or more of sizing or orienting a tibial prosthesis, the trial tibial component comprising: a distal surface (facing tibia) configured for positioning on a resected proximal surface of a tibia 
Regarding Claim 3, Scott teaches wherein a lateral portion (without link 130) of the periphery is asymmetrically shaped with respect to a medial portion (with link 130) of the periphery.
Regarding Claims 18 & 19, Scott teaches the device as set forth in the rejection of claims 2 & 3.  Further, Scott teaches wherein the asymmetrically shaped trial tibial component is configured to substantially match a shape of the tibial prosthesis (Fig 1).  
Regarding Claim 20, Scott teaches wherein the indicia further comprise a mark (e.g., any of the external structural indicia such as 44 or the anterior cavity) to visually indicate a location of a tibial bearing component when coupled to the tibial prosthesis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774